                                           Case 3:17-cv-03444-JSC Document 31 Filed 10/10/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CHADRICK BAKER,                                     Case No.17-cv-03444-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER REQUESTING STATUS
                                                 v.                                          UPDATE
                                   9

                                  10     THE ACADEMY OF ART UNIVERSITY
                                         FOUNDATION, et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court issued an order on October 5, 2017, granting Defendants’ motion to compel

                                  14   arbitration and staying this action pending the results of that arbitration. (Dkt. No. 28.)

                                  15   Defendants submitted a status update on January 11, 2019 indicating that Defendants expected

                                  16   arbitration to “take place within 180 days.” (Dkt. No. 30 at ¶ 7.) The parties have not

                                  17   communicated with the Court since Defendants’ January 2019 update. Thus, Defendants shall

                                  18   provide the Court with a status update within 30 days of this Order.

                                  19          IT IS SO ORDERED.

                                  20   Dated: October 10, 2019

                                  21

                                  22
                                                                                                     JACQUELINE SCOTT CORLEY
                                  23                                                                 United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
